GAULFIELD, J.
(after stating the facts).—If the use of the words “true copy” in the statute relative to the recording of chattel mortgages requires that a literal and verbatim copy of an instrument must be filed, then plaintiff’s filed copy is insufficient. But the sufficiency of the copy is not to be tested by such a harsh standard. A substantial compliance with the statute is all that is required. [Payne v. King, 141 Mo. App. 246, 249; 124 S. W. 1066.] And “a copy substantially true, so that the creditors of the mortgagor or subsequent purchasers in good faith may not be misled, to their detriment”, is sufficient. [Bank v. Brecheisen, 65 Kan. 807, 810.] The purpose of the statute in requiring a copy to be filed is to give notice to creditors and others afterwards dealing with the property, that it is covered by the mortgage, and apprise them of the exact interest of the mortgagee and the extent of the retained title of the *737mortgagor and all the material conditions of the contract, including the nature and extent of the indebtedness secured and to whom and when it is due. When this, is done the law is complied with; [Gillespie v. Brown & Ryan Bros., 16 Neb. 457, 461.] Subjected to these tests, the filed copy before us proves sufficient. The naming of the mortgagor in the body of the copy as “Rupert Gro. Co.” instead of “Rupert Gro. Co., Chas. G. Rupert,” as it appeared in the original, was not a material discrepancy. “Rupert Gro. Co.” was the name under which “Chas. G. Rupert” did business, and was the name signed to the-original mortgage, and was shown to have been so signed by the copy. If the two names bad been shown in the body of the filed copy instead of one, the effect would have been the same. In each instance the mortgagor is Chas. G. Rupert. The same thing may be said of the circumstance that the copy states that the note secured was signed by “Chas. G. Rupert,” while the original states that it was signed by “Rupert Gro. Co., Chas. G. Rupert.” Each statement is of the same fact, Chas. G. Rupert and Rupert Gro. Co. being the same person. No creditor or subsequent purchaser or lienor could possibly be misled by the discrepancy, to their detriment. It is the same in regard to the failure of the copy to state-the location of the mortgaged property as a part of its-description. The remainder of the description being specific and sufficient without the location of the property being stated, the omission of such location from the copy related to an immaterial matter.
We are satisfied that the filed copy was deficient or different from the original in no material matter and that it fairly and sufficiently met the purpose of the statute.
The judgment is affirmed.
Reynolds, P. J., and Nortoni, •/., concur.